I. CASH RECEIPTS AND DISBURSEMENTS Case Number: 13356 13356 13356 13356 13363 Month Ending: 12/31/2009 12/31/2009 12/31/2009 12/31/2009 12/31/2009 Account Number: 0080310212 0080992670 0080994106 0080993181 14591-34716 Depository Name & Location East West Bank East West Bank East West Bank East West Bank Bank of America Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 1655 Grant Street, Bldg. A, 10th Fl Concord, CA 94520-2445 Meruelo Maddux Properties, Inc. Meruelo Maddux Properties, Inc. Meruelo Maddux Properties, Inc. Meruelo Maddux Properties, Inc. Meruelo Maddux Props-760 S. Hill St, LLC 1.Total Prior Receipts 665,948.15 348.41 803.82 1,440,922.45 0 2.LESS: Total Prior Disbursements 665,948.15 0 0 1,412,308.97 8,412.74 3.Beginning Balance 0 61,851.50 142,700.42 53,151.96 0 4.Receipts During Current Period A/R - Post Filing 0 0 0 0 0 A/R - Pre Filing 0 0 0 0 0 General Sales 0 0 0 0 0 Intercompany Receipts 0 39.40 90.90 324,851.36 0 TOTAL RECEIPTS 0 39.40 90.90 324,851.36 0 5.BALANCE 0 61,890.90 142,791.32 378,003.32 0 6.LESS: Disbursements Transfers to other DIP Accounts 0 0 0 287,377.81 0 Disbursements 0 0 0 0 0 TOTAL Disbursements 0 0 0 287,377.81 0 7.Ending Balance 0 61,890.90 142,791.32 90,625.51 0 1 I.
